UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7087


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PERRY COUSINS, a/k/a Pzo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:10-cr-00047-RBS-TEM-
1)


Submitted: March 19, 2021                                   Decided: September 10, 2021


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry Cousins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Perry Cousins appeals the district court’s order denying his motion seeking

reconsideration of its prior order granting in part and denying in part his motion for

reduction of sentence under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5222.     We have reviewed the record and find no reversible error.

Accordingly, we grant Cousins’ motions to amend or correct informal brief and to amend

and clarify the record pertaining to the informal brief, treat those motions as supplemental

informal briefs, deny Cousins’ motion to appoint counsel, and affirm for the reasons stated

by the district court. United States v. Cousins, No. 4:10-cr-00047-RBS-TEM-1 (E.D. Va.

July 10, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2